NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                CASSANDRA MICHELLE ANDI, Appellant.

                             No. 1 CA-CR 15-0641
                               FILED 3-31-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-154323-001
                  The Honorable Daniel J. Kiley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                              STATE v. ANDI
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge John C. Gemmill and Judge Margaret H. Downie joined.


G O U L D, Judge:

¶1            Cassandra Michelle Andi (“Andi”) appeals from her
conviction and sentence for one count of attempt to commit acquisition or
administration of a narcotic drug. Andi’s counsel filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), advising this Court that after a search of the entire appellate record,
no arguable ground exists for reversal. Andi was granted leave to file a
supplemental brief in propria persona, and did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2016).1 Finding no reversible
error, we affirm.

                       Facts and Procedural History2

¶3            In January 2014, Andi entered a CVS pharmacy with a
prescription purportedly written for her ex-spouse, J.A., from a Dr.
Giknavorian. Andi attempted to use the prescription to obtain 120 pills of
oxycodone, a narcotic drug. The pharmacist, however, noted a “flag” on
J.A.’s account. The “flag” had a notation requiring the pharmacy to contact



1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).




                                       2
                               STATE v. ANDI
                             Decision of the Court

J.A. and verify any efforts to fill a prescription in his name. As a result, the
pharmacist asked Andi what her relationship was to J.A. and requested
identification. Andi stated she was J.A.’s wife3 and presented the
pharmacist with her driver’s license. The pharmacist verified the photo on
the license was indeed Andi and made a copy of the license.

¶4           The pharmacist was unable to contact J.A., and, therefore,
would not release the prescription to Andi. Andi requested the pharmacist
return the prescription to her, but the pharmacist refused. Andi then left
the pharmacy without incident.

¶5           Suspicious, the pharmacist attempted to contact the doctor
who signed the prescription to verify whether it was, in fact, legitimate. The
pharmacist made several attempts to contact the doctor, but was ultimately
unsuccessful. The pharmacist then contacted the police.

¶6           When an officer arrived at the pharmacy, the pharmacist
provided him with the copy of Andi’s driver’s license, J.A.’s patient profile,
and the prescription Andi attempted to use to obtain the narcotic drug. A
couple of months later, the officer returned to the pharmacy and showed
the pharmacist a photographic lineup containing Andi’s photo. The
pharmacist identified Andi’s photograph as the person who presented the
written prescription to her in January.

¶7              Dr. Giknavorian testified at trial. She testified that she did not
write the subject prescription, and that J.A. had never been her patient. She
also testified that the signature on the prescription was not hers.

¶8            At the end of the trial, the jury found Andi guilty of attempt
to commit acquisition or administration of narcotic drugs. Andi was
sentenced to two years’ supervised probation. Andi timely appealed.

                                DISCUSSION

¶9            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the finding of guilt. Andi was present and represented by
counsel at all critical stages of the proceedings. At sentencing, Andi and

3     There is some confusion in the record about whether Andi stated she
was J.A.’s wife or ex-wife. In the end, it was determined that Andi stated
she was J.A.’s wife.

                                        3
                             STATE v. ANDI
                           Decision of the Court

her counsel were given an opportunity to speak and the court imposed a
legal sentence.

¶10           Counsel’s obligations pertaining to Andi’s representation in
this appeal have ended. Counsel need do nothing more than inform Andi
of the status of the appeal and her future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Andi
shall have thirty days from the date of this decision to proceed, if she so
desires, with an in propria persona motion for reconsideration or petition for
review.

                                Conclusion

¶11          For the reasons stated above, Andi’s conviction and sentence
is affirmed.




                                   :ama




                                      4